TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 19, 2014



                                    NO. 03-13-00747-CR


                         Ryan Christopher Wickerham, Appellant

                                              v.

                                The State of Texas, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court.

Ryan Christopher Wickerham has filed a motion to dismiss the appeal. Therefore, the Court

grants the motion, allows Ryan Christopher Wickerham to withdraw his notice of appeal, and

dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.